SHELBY, Circuit Judge
(dissenting). I am constrained to dissent from the opinion m this case. The trial court refused to give the following charge:
“You are charged that if you believe from the evidence that it was the duty of the plaintiff to inspect his engine before starting out on the road; that ho did not make such inspection; that, had he made such inspection, as it was his duty to do, he could and would have discovered the defect in the step, and have avoided the injury; and that by reason of plaintiff’s failure to make such inspection and discover said defect he was injured by said defective step, — you will find for the defendant.”
In view of the evidence given by the plaintiff as a witness, the court below construed the charg'e to be a peremptory instruction to find for the defendant, and therefore refused to give it. In the opinion of this court the charge does not take the case from the jury. This difference of opinion as to its proper construction tends to show that it was not a proper instruction to give to the jury. Construed in the light of the evidence to which it relates, it is obscure and ambiguous. A trial court should not be reversed for the refusal to give a charge that is susceptible of two constructions, one of which is a correct and the other an erroneous statement of the law. I think the charge is contradictory and repugnant. In the first paragraph it leaves the question of the plaintiff’s duty to the jury, — “if you believe from the evidence that it was the duty of the plaintiff to inspect his engine,” etc.; in the second paragraph it is stated that it was the plaintiff’s duty to inspect the engine, — “that had he made such inspection as it was his duty to do,” etc. The trial court should not be reversed for a refusal to give a charge which is either contradictory or ambiguous. The refusal of such instructions is always proper. In U. S. v. Jones, 8 Pet. 399, 414, 8 L. Ed. 988, in declining to reverse the trial court -for refusing to give requested instructions, Mr. Justice Story said:
“The language used is equivocal, and admits of various interpretations; and it is certainly tlie duty of a party asking an instruction to express it with such certainty as may not mislead either the court or the jury.”
The cases from the state courts of last resort are to the same effect. Proff. Jury, 338, 345, 346; 11 Eric. Pl. & Prac. 140, 141; Strohn v. Railroad Co., 99 Am. Dec. 127.
The charge in question here is construed by counsel and the trial court to be a peremptory instruction to find for the defendant. It may be conceded that this court is right in placing a different construction on it. But a charge that is so contradictory and ambiguous that it may fairly be susceptible of such different and conflicting constructions ought not to be given. When an instruction is so written that learned counsel and courts may fairly differ as to its meaning, it would probably be misleading, and confusing to the *898jury. It is incumbent on a party seeking- an instruction to put it in such clear, precise, and intelligible form as to leave no reasonable ground for misapprehension by the jury as to its correct meaning. Unless the charge is so written, I do not think it is error for the trial court to refuse to give it.
I therefore respectfully dissent from the opinion of the court.